94 F.3d 641
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Buster MARSHALL, Plaintiff-Appellant,v.John R. MAXCEY;  Captain Gillespie;  Deputy Warden Fowler,Defendants-Appellees.
No. 96-6417.
United States Court of Appeals, Fourth Circuit.
Aug. 20, 1996.

Buster Marshall, Appellant Pro Se.  Henry Ronald Stanley, Columbia, South Carolina, for Appellees.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court, but modify the district court's order to reflect a dismissal without prejudice.   Marshall v. Maxcey, No. CA-95-1856-6-3AK (D.S.C. Mar. 1, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED